Case 6:20-cv-00607-JDK-KNM Document 10 Filed 01/04/21 Page 1 of 1 PageID #: 42




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

 JACKIE LEE BOYD,                       §
                                        §
       Plaintiff,                       §
                                        §
 v.                                     §        Case No. 6:20-cv-607-JDK-KNM
                                        §
 KEN PAXTON, et al.,                    §
       Defendants.
                                        §
                                        §

                              FINAL JUDGMENT

       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby ORDERS that Plaintiff’s Complaint is

 DISMISSED WITH PREJUDICE for purposes of in forma pauperis proceedings

 pursuant to the three-strikes provision of 28 U.S.G. § 1915(g).    All pending

 motions are DENIED. The Clerk of Court is instructed to CLOSE the above-

 captioned case.

      So ORDERED and SIGNED this 4th day of January, 2021.



                                       ___________________________________
                                       JEREMY D. KERNODLE
                                       UNITED STATES DISTRICT JUDGE
